Case:18-40892-EJC Doc#:97 Filed:06/16/20 Entered:06/16/20 12:05:26                   Page:1 of 30

                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF GEORGIA
                                    SAVANNAH DIVISION

 IN RE:                                                  ) CHAPTER 7
                                                         )
 PATRICIA E REDMOND,                                     ) CASE NO. 18-40892-EJC
                                                         )
          Debtor.                                        )
                                                         )
                                                         )
 U.S. BANK TRUST NATIONAL                                ) JUDGE: EDWARD J. COLEMAN III
 ASSOCIATION, AS TRUSTEE OF THE                          )
 LODGE PROPERTIES III, LLC AS SERVICED                   )
 BY BSI FINANCIAL SERVICES, INC.,                        )
                                                         )
          Movant.                                        )
                                                         )
 vs.                                                     )
                                                         )
 PATRICIA E REDMOND,                                     )
 WENDY A. OWENS, Trustee                                 )
                                                         )
          Respondents.                                   )


                    MOTION FOR RELIEF FROM THE AUTOMATIC STAY

          COMES NOW Movant and shows this Court the following:

                                                   1.

          This is a Motion under Section 362(d) of the Bankruptcy Code for relief from the

 automatic stay for all purposes allowed by law and the contract between the parties, including,

 but not limited to, the right to foreclose on certain real property.

                                                   2.

          Movant is the servicer of a loan secured by certain real property in which Debtor claims

 an interest. A copy of the Security Deed is attached hereto and made a part hereof. Said real

 property is security for a promissory note, and is commonly known as 39 Shore Road, Savannah,

 Georgia 31419 (the “Property”).
Case:18-40892-EJC Doc#:97 Filed:06/16/20 Entered:06/16/20 12:05:26                     Page:2 of 30

                                                 3.

        Debtor is in default of the monthly installments pursuant to the terms of the Note. As of

 May 29, 2020, Debtor is delinquent for thirty-eight (38) payments of $2,670.10 each.

                                                 4.

        As of May 29, 2020, the unpaid principal balance is $367,801.18, and interest is due

 thereon in accordance with the Note.

                                                 5.

        Because of Debtor's default and clear inability to make all required payments, Movant is

 not adequately protected and shows that there is cause for relief from the automatic stay.

                                                 6.

        Because the Security Deed so provides, Movant is entitled to its attorney’s fees.

                                                 7.

        Movant requests it be permitted to contact the Debtor via telephone or written

 correspondence regarding potential loss mitigation options pursuant to applicable non-

 bankruptcy law, including loan modifications, deeds in lieu of foreclosure, short sales and/or any

 other potential loan workouts or loss mitigation agreements.

        WHEREFORE, PREMISES CONSIDERED, Movant prays (1) for an Order lifting the

 automatic stay, authorizing Movant, its successors and assigns, to proceed with the exercise of its

 private power of sale and to foreclose under its Security Deed and appropriate state statutes; (2)

 for an award of reasonable attorney’s fees; (3) that Movant, at its option, be permitted to contact

 the Debtor via telephone or written correspondence regarding potential loss mitigation options

 pursuant to applicable non-bankruptcy law, including loan modifications, deeds in lieu of

 foreclosure, short sales and/or any other potential loan workouts or loss mitigation agreements;
Case:18-40892-EJC Doc#:97 Filed:06/16/20 Entered:06/16/20 12:05:26                     Page:3 of 30

 (4) for waiver of Bankruptcy Rule 4001 (a)(3); and (5) for such other and further relief as is just

 and equitable.



                                                  /s/ Michael J. McCormick
                                                  Michael J. McCormick, Georgia BAR NO. 485749
                                                  Attorney for Movant
                                                  McCalla Raymer Leibert Pierce, LLC
                                                  1544 Old Alabama Road
                                                  Roswell, Georgia 30076
                                                  Direct Dial & Fax: 678-281-3918
                                                  Michael.McCormick@mccalla.com
Case:18-40892-EJC Doc#:97 Filed:06/16/20 Entered:06/16/20 12:05:26   Page:4 of 30
Case:18-40892-EJC Doc#:97 Filed:06/16/20 Entered:06/16/20 12:05:26   Page:5 of 30
Case:18-40892-EJC Doc#:97 Filed:06/16/20 Entered:06/16/20 12:05:26   Page:6 of 30
Case:18-40892-EJC Doc#:97 Filed:06/16/20 Entered:06/16/20 12:05:26   Page:7 of 30
Case:18-40892-EJC Doc#:97 Filed:06/16/20 Entered:06/16/20 12:05:26   Page:8 of 30
Case:18-40892-EJC Doc#:97 Filed:06/16/20 Entered:06/16/20 12:05:26   Page:9 of 30
Case:18-40892-EJC Doc#:97 Filed:06/16/20 Entered:06/16/20 12:05:26   Page:10 of 30
Case:18-40892-EJC Doc#:97 Filed:06/16/20 Entered:06/16/20 12:05:26   Page:11 of 30
Case:18-40892-EJC Doc#:97 Filed:06/16/20 Entered:06/16/20 12:05:26   Page:12 of 30
Case:18-40892-EJC Doc#:97 Filed:06/16/20 Entered:06/16/20 12:05:26   Page:13 of 30
Case:18-40892-EJC Doc#:97 Filed:06/16/20 Entered:06/16/20 12:05:26   Page:14 of 30
Case:18-40892-EJC Doc#:97 Filed:06/16/20 Entered:06/16/20 12:05:26   Page:15 of 30
Case:18-40892-EJC Doc#:97 Filed:06/16/20 Entered:06/16/20 12:05:26   Page:16 of 30
Case:18-40892-EJC Doc#:97 Filed:06/16/20 Entered:06/16/20 12:05:26   Page:17 of 30
Case:18-40892-EJC Doc#:97 Filed:06/16/20 Entered:06/16/20 12:05:26   Page:18 of 30
Case:18-40892-EJC Doc#:97 Filed:06/16/20 Entered:06/16/20 12:05:26   Page:19 of 30
Case:18-40892-EJC Doc#:97 Filed:06/16/20 Entered:06/16/20 12:05:26   Page:20 of 30
Case:18-40892-EJC Doc#:97 Filed:06/16/20 Entered:06/16/20 12:05:26   Page:21 of 30
Case:18-40892-EJC Doc#:97 Filed:06/16/20 Entered:06/16/20 12:05:26   Page:22 of 30
Case:18-40892-EJC Doc#:97 Filed:06/16/20 Entered:06/16/20 12:05:26   Page:23 of 30
Case:18-40892-EJC Doc#:97 Filed:06/16/20 Entered:06/16/20 12:05:26   Page:24 of 30
Case:18-40892-EJC Doc#:97 Filed:06/16/20 Entered:06/16/20 12:05:26   Page:25 of 30
Case:18-40892-EJC Doc#:97 Filed:06/16/20 Entered:06/16/20 12:05:26   Page:26 of 30
Case:18-40892-EJC Doc#:97 Filed:06/16/20 Entered:06/16/20 12:05:26   Page:27 of 30
Case:18-40892-EJC Doc#:97 Filed:06/16/20 Entered:06/16/20 12:05:26   Page:28 of 30
Case:18-40892-EJC Doc#:97 Filed:06/16/20 Entered:06/16/20 12:05:26   Page:29 of 30
Case:18-40892-EJC Doc#:97 Filed:06/16/20 Entered:06/16/20 12:05:26   Page:30 of 30
